DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Exemplary references include:
a. Hayton (US 20130198313): par. 0017: “In an exemplary operation scenario, a client computing device, such as client computing device 106, requests resource 104 from origin server 102. The request is relayed to cell tower proxy server 112. Cell tower proxy server 112 searches for a copy of resource 104 in cache 117, finds a copy of the resource, but cannot verify that the copy is current. The request is forwarded towards origin server 102. Proxy server 116 is a computer in the communication line between cell tower proxy server 112 and origin server 102, and hence, receives the request in turn. Similarly, even if proxy server 116 has a copy of resource 104 in its cache 118, the proxy server is unable to verify that the copy is current at this point, and forwards the request towards origin server 102. If origin server 102 does not support cache validation, then even if the copy of resource 104 in either cache 117 or 118 is current, the origin server returns a new copy of the resource, unnecessarily taking up bandwidth. Ordinarily, the new copy of resource 104 is relayed all the way back to client computing device 106. However, validation program 120 on proxy server computer 116 generates and applies ETags to resources independent of origin server computer 102. When a request is received at proxy server computer 116, validation program 120 keeps track of an ETag associated with the request, and upon subsequently receiving the new copy of the resource from origin server computer 102, generates an ETag on the new copy and compares it to the ETag associated with the request. If the ETags match, validation program 120 sends a "not modified" response back toward cell tower proxy server 112 without having to send the entire new copy of resource 104, thus saving bandwidth between proxy server 116 and at least cell tower proxy server 112." 
The above passage teaches a proxy server 116, prior to responding to a client request for content, verifying currency of cached content with an origin server 102. Etags (i.e., metadata) are employed to inform proxy server 112 whether cached content is current.
b. Panzer (US 20130138763): par. 0031: “In response to the user request, the shared caching server 140 sends a validation request to the origin server 150 in order to inquire whether the cached web page from the cache of stored web pages 145 should be served to the requesting user or whether a modified page should be served instead. The validation request includes some or all of the ETag from the identified cached web page, if a cached web page was identified, as well as information about the requested URL and cookie information about the user 110, 120 making the request. In some embodiments, if the shared caching server 140 identifies a cached web page for the requested URL, the associated ETag information may be included in the validation request without additional information about the requested URL.”
Par. 0032: “The origin server 150 includes a store of current versions of web pages 180 for the various types of users. A requestor identification module 160 in the origin server 150 uses the cookie information or other user information to determine what is the user type of the user 110, 120 who is requesting the web page, such as for example using a look-up table or other data structure. The user type information is provided to an ETag-based decision module 170.”  
However, as evidenced by prosecution history, these references of record, neither singly or in any legally permissible combination, do not teach or suggest the specially ordered and enumerated features of the independent claims. One differentiation of note between references and the instant claims concerns which entity determines whether cached data is “fresh”. In the instant claims, such determinations are made by the “remote cache” (i.e., edge or proxy caching server)-- not the claimed “primary content management system”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 18-38 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443